The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                          November 15, 2018

                               2018COA162

No. 17CA1171 Nanez v. Indus. Claim Appeals Office — Labor
and Industry — Workers’ Compensation — Benefits — Medical
Aid

     In this workers’ compensation case, a division of the court of

appeals considers whether section 8-42-101(1)(a), C.R.S. 2018,

covers the costs of providing conservator or guardian services to a

permanently and totally disabled claimant suffering from a

traumatic brain injury. The court concludes that an employer isn’t

statutorily liable for covering these services where they don’t cure or

relieve a claimant of the effects of his injury.

     In this case, the conservator’s and the guardian’s services

weren’t prescribed as medical treatment to cure the claimant’s

traumatic brain injury or relieve him from its medical effects.

Instead, these services were prescribed as a way of helping the
claimant deal with the tasks of daily life, such as managing his

money, taking medication, and following physicians’ instructions.

So, the court concludes that these services aren’t covered “medical

treatment” under section 8-42-101(1)(a).
COLORADO COURT OF APPEALS                                       2018COA162


Court of Appeals No. 17CA1171
Industrial Claim Appeals Office of the State of Colorado
WC No. 4-922-618


Brian Nanez,

Petitioner,

v.

Industrial Claim Appeals Office of the State of Colorado; Mechanical & Piping,
Inc.; and Pinnacol Assurance,

Respondents.


                              ORDER AFFIRMED

                                  Division IV
                       Opinion by JUDGE HAWTHORNE
                        J. Jones and Vogt*, JJ., concur

                        Announced November 15, 2018


Kaplan Morrell LLC, Michael H. Kaplan, Greeley, Colorado; Volant Law LLC, J.
Bryan Gwinn, Englewood, Colorado, for Petitioner

No Appearance for Respondent Industrial Claim Appeals Office

Harvey D. Flewelling, Denver, Colorado, for Respondents Mechanical & Piping,
Inc., and Pinnacol Assurance

Burg Simpson Eldredge Hersh & Jardine, P.C., John M. Connell, Englewood,
Colorado, for Amicus Curiae Workers’ Compensation Education Association

Burg Simpson Eldredge Hersh & Jardine, P.C., Nelson Boyle, Englewood,
Colorado, for Amicus Curiae Colorado Trial Lawyers Association


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2018.
¶1    In this workers’ compensation case, claimant, Brian Nanez,

 seeks review of a final order of the Industrial Claim Appeals Office

 (Panel), which affirmed an order by the administrative law judge

 (ALJ) determining that (1) Mechanical & Piping, Inc., and Pinnacol

 Assurance (collectively, employer) aren’t liable to pay for medically

 prescribed conservator and guardian services under section

 8-42-101(1)(a), C.R.S. 2018; and (2) Mr. Nanez’s average weekly

 wage (AWW) shouldn’t be increased. We affirm the Panel’s final

 order.

¶2    In doing so, we address an issue of first impression as to

 section 8-42-101(1)(a)’s language requiring “[e]very employer . . . [to]

 furnish such medical . . . treatment . . . as may reasonably be

 needed at the time of the injury . . . and thereafter during the

 disability to cure and relieve the employee from the effects of the

 injury.” Specifically, we address whether this language covers the

 costs of providing conservator or guardian services to a

 permanently and totally disabled claimant suffering from a

 traumatic brain injury. Under the circumstances here, we conclude

 that the statutory language doesn’t cover the costs of conservator or

 guardian services for Mr. Nanez because the conservator services


                                    1
 don’t help care for or remedy his injury and Mr. Nanez didn’t

 establish that the guardian services are reasonably needed to cure

 and relieve him from the effects of his injury.

                   I.   Facts and Procedural History

¶3    Mr. Nanez worked as a plumber for Mechanical & Piping, Inc.

 As a result of a work-related accident, he sustained permanent,

 disabling closed head injuries, causing significant cognitive deficits.

 Mr. Nanez’s authorized treating physician, Dr. Hugh Macaulay, and

 the physician who conducted a division-sponsored independent

 medical examination placed Mr. Nanez at maximum medical

 improvement (MMI) with a permanent impairment rating of

 forty-seven percent of the whole person, with forty percent of that

 being attributed to his brain injury. Employer admitted liability for

 permanent total disability.

¶4    Dr. Macaulay’s MMI and impairment report noted that Mr.

 Nanez’s brain injury prevented him from “maintain[ing] his function

 and independence.” He described Mr. Nanez as having “executive

 function, but it is impaired”; “fair” short term memory; and

 “somewhat unreliable” recent memory. Mr. Nanez requires




                                    2
 assistance with everyday tasks such as grocery shopping, banking,

 and navigating around town.

¶5    Because of Mr. Nanez’s cognitive impairments, Dr. Macaulay

 concluded that Mr. Nanez “will need to have oversight for his

 financial and medical management.” And deeming their services to

 be “reasonable and necessary,” Dr. Macaulay recommended that

 both a conservator and a guardian be appointed to function as Mr.

 Nanez’s “peripheral brain.” In a separate proceeding, a district

 court appointed both a conservator and a guardian for Mr. Nanez.

¶6    Mr. Nanez asked for a hearing, seeking an order requiring

 employer to pay for the conservator’s and guardian’s services under

 section 8-42-101(1)(a). He also asked that his AWW be increased to

 cover his lost potential earning capacity, reflecting wages he

 would’ve earned as a master plumber had he not been injured.

¶7    The ALJ denied both requests. Applying section

 8-42-101(1)(a), he was “not persuaded that the [Workers’

 Compensation] Act provide[d] [him] with the authority to require

 [employer] to pay for a guardian and conservator to manage [Mr.

 Nanez’s] workers’ compensation benefits.” And he found that the

 services of a conservator and a guardian were “legal in nature,”


                                   3
 noting that court cases allowing for housekeeping services are

 based on those services having relieved “the symptoms and effects

 of the injury and were directly associated with [the] claimant’s

 physical needs.”

¶8    As to the conservator’s services specifically, the ALJ found that

 “ensuring that [Mr. Nanez] handles his finances does not cure or

 relieve [him] from the effects of the industrial injury,” and even with

 such services, “[Mr. Nanez’s] physical condition remains the same,

 although his financial situation may improve.” And, as to the

 guardian’s services, the ALJ found that “[Mr. Nanez’s] medical

 records document a long history of medical treatment . . . prior to

 [him] having a guardian appointed,” and that “the medical records

 do not document that [the issues as to Mr. Nanez’s independent

 judgment involving his medical care, including taking medications]

 significantly affected [Mr. Nanez’s] ability to receive appropriate

 medical treatment.” So the ALJ found that “Mr. Nanez] ha[d] failed

 to establish that the duties of a guardian in managing [his]

 treatment and ongoing care are reasonable and necessary,” and

 that employer “may be able to provide the same services for [Mr.

 Nanez] through the use of a nurse case manager.”


                                    4
¶9     The ALJ also concluded that Mr. Nanez’s request to increase

  his AWW was “too speculative.” And he noted that despite Mr.

  Nanez’s professed intent prior to the accident to continue working

  as a plumber and earn his master plumber certification, it was

  “impossible to ascertain what would have happened with [Mr.

  Nanez] if not for his workers’ compensation injury.”

¶ 10   The Panel affirmed the ALJ’s rulings. It followed the ALJ’s

  reasoning, relying on Bogue v. SDI Corp., 931 P.2d 477 (Colo. App.

  1996), Edward Kraemer & Sons, Inc. v. Downey, 852 P.2d 1286

  (Colo. App. 1992), and Country Squire Kennels v. Tarshis, 899 P.2d
362 (Colo. App. 1995). The Panel read these cases as reflecting the

  court of appeals’ conclusion that section 8-42-101(1)(a) doesn’t

  allow expenses for services that merely improve a claimant’s

  lifestyle or assist with daily tasks. And, it held that a conservator’s

  “functions are primarily financial and are not accurately described

  as medical or nursing services. Accordingly, they are not

  compensable expenses.”

¶ 11   The Panel also held that a guardian’s services “fail to fall easily

  into the category of medical benefits.” And it noted that the statute

  governing guardians prohibits an individual from serving as both a


                                     5
  guardian and a “direct service provider” to an incapacitated person,

  see § 15-14-310(5), C.R.S. 2018, and that such “activities are

  largely outside of a reasonable definition of medical care.”

¶ 12   As to Mr. Nanez’s request to increase his AWW, the Panel

  found that the ALJ didn’t err in applying the law and didn’t abuse

  his discretion in determining that such an increase was speculative.

             II.   The Conservator’s and Guardian’s Services

¶ 13   On appeal, Mr. Nanez doesn’t clearly say how he thinks the

  Panel erred in its final order. Instead, he contends broadly that

  employer “should be liable to pay for the fiduciary services of a

  court-appointed [g]uardian and [c]onservator that provide relief

  from his brain injury” and that “fiduciary services that are required

  to compensate for an injured worker’s lost brain functioning are

  medical benefits under the statute because such services relieve the

  effects of the brain injury.”

¶ 14   Mr. Nanez also contends that employer failed to submit any

  rebuttal testimony or evidence at the hearing to contradict his

  evidence, and that the ALJ abused his discretion by disregarding

  the undisputed evidence that his injuries affect his ability to

  perform daily tasks. He asserts that his cognitive deficits render


                                     6
  tasks such as banking, taking medication, following physicians’

  instructions, and managing his money nearly impossible. He

  argues that the conservator and guardian carry out these functions

  on his behalf, essentially acting as his “peripheral brain,” and thus

  “reliev[e] the effects” of his admitted, work-related injuries.

¶ 15   Finally, Mr. Nanez contends that substantial evidence, without

  any contrary evidence, supports a finding that the conservator’s

  and guardian’s services are reasonable and necessary.

¶ 16   Employer responds that we needn’t interpret section

  8-42-101(1)(a) to determine whether the fees for the conservator’s or

  guardian’s services constitute medical treatment that must be

  provided under the statute because the ALJ’s factual finding that

  those services aren’t reasonable and necessary in this case is

  supported by substantial evidence.

¶ 17   We disagree with Mr. Nanez and conclude that substantial

  record evidence supports the ALJ’s finding that Mr. Nanez failed to

  establish that the conservator’s and guardian’s services are

  reasonable and necessary in this case.




                                      7
                   A.     Standard of Review and Law

¶ 18   We review an administrative agency’s conclusions of law de

  novo. Specialty Rests. Corp. v. Nelson, 231 P.3d 393, 397 (Colo.

  2010). Though we afford considerable weight to an agency’s

  reasonable interpretation of its own enabling statute, we aren’t

  bound by its legal interpretations. Id. We also defer to the

  interpretation of a statute adopted by the officer or agency charged

  with its administration as long as that interpretation is consistent

  with the statute. Id.

¶ 19   We are bound by and may not set aside the ALJ’s factual

  findings if they are supported by substantial evidence in the record.

  See § 8-43-308, C.R.S. 2018; Paint Connection Plus v. Indus. Claim

  Appeals Office, 240 P.3d 429, 431 (Colo. App. 2010) (“When an

  ALJ’s findings of fact are supported by substantial evidence, we are

  bound by them.”); Leewaye v. Indus. Claim Appeals Office, 178 P.3d
1254, 1256 (Colo. App. 2007). As the fact finder, the ALJ may

  resolve conflicts in the evidence, make credibility determinations,

  determine the weight to be accorded to expert testimony, and draw

  plausible inferences from the evidence. Kroupa v. Indus. Claim

  Appeals Office, 53 P.3d 1192, 1197 (Colo. App. 2002).


                                    8
¶ 20   “A claimant in a workers’ compensation claim shall have the

  burden of proving entitlement to benefits by a preponderance of the

  evidence . . . .” § 8-43-201(1), C.R.S. 2018.

        B.    Compensable Medical Treatment Under the Statute

¶ 21   Section 8-42-101(1)(a) requires “[e]very employer . . . [to]

  furnish such medical, surgical, dental, nursing, and hospital

  treatment, medical, hospital, and surgical supplies, crutches, and

  apparatus as may reasonably be needed at the time of the

  injury . . . and thereafter during the disability to cure and relieve

  the employee from the effects of the injury.”

¶ 22   We conclude that the conservator’s and the guardian’s services

  aren’t medical treatment as that term is used in section

  8-42-101(1)(a). It follows that employer isn’t liable to pay for such

  services as compensable medical treatment under the statute.

¶ 23   We also conclude that substantial record evidence supports

  the ALJ’s factual findings that (1) the conservator’s services in

  handling Mr. Nanez’s finances don’t cure or relieve him of his

  injury’s effects, and his “physical condition remains the same,

  although his financial situation may improve” with such services;

  and (2) Mr. Nanez failed to establish that the guardian’s duties in


                                     9
  managing his treatment and ongoing care are reasonable and

  necessary.

¶ 24   Under the plain language of section 8-42-101(1)(a), the

  claimed expenses must be for medical or nursing treatment or

  incidental to obtaining such medical or nursing treatment. Bellone

  v. Indus. Claim Appeals Office, 940 P.2d 1116, 1118 (Colo. App.

  1997) (citing Country Squire Kennels, 899 P.2d 362). And the

  service provided must be reasonably needed to cure and relieve the

  injury’s effects and be related to the claimant’s physical needs. Id.

  (citing Hillen v. Tool King, 851 P.2d 289 (Colo. App. 1993)). In other

  words, to be considered a medical benefit under the statute, the

  service must be a medical service that is reasonably necessary for

  treating the injury or that provides therapeutic relief from the

  injury’s effects. See Bogue, 931 P.2d at 478 (applying the statutory

  interpretation in Cheyenne County Nursing Home v. Industrial Claim

  Appeals Office, 892 P.2d 443, 445 (Colo. App. 1995), which states

  that the statute requires “the apparatus or service have therapeutic

  benefit” (emphasis added), to support a claim for wheelchair-

  accessible van as medical “apparatus” or benefit).




                                    10
                  1.   Claim for Conservator’s Services

¶ 25   Mr. Nanez’s claim for the conservator’s services is analogous to

  the claims made and rejected in Cheyenne and Bogue. Certainly,

  we recognize that those cases involved claims for a medical

  apparatus under subsection 101(1)(a), but we conclude that the

  principles enunciated therein are equally applicable to claims under

  the same statutory subsection for services asserted to be “medical

  treatment.” After all, the statutory terms “treatment” and

  “apparatus” are both modified by the term “medical” and therefore

  refer to a treatment or an apparatus used “as may reasonably be

  needed . . . to cure and relieve the employee from the effects of the

  injury.” § 8-42-101(1)(a); see ABC Disposal Servs. v. Fortier, 809
P.2d 1071, 1072 (Colo. App. 1990) (interpreting section 8-42-101’s

  predecessor statute and stating that the term “apparatus” refers to

  a medical apparatus used for treatment “to cure and relieve from

  the effects of the injury”; therefore, a snowblower wasn’t prescribed

  as a medical aid to cure or relieve the claimant of symptoms of his

  injury, but instead to provide an easier way to perform a household

  chore).




                                    11
¶ 26   In Cheyenne, another division of this court denied the request

  of a quadriplegic, wheelchair-restricted claimant for a stair glider to

  allow her access to her basement during dangerous weather. In

  doing so, the division relied on Hillen, 851 P.2d 289 (denying lawn

  care service not prescribed to cure or relieve symptoms of the

  claimant’s injury, but only to relieve claimant from the rigors of

  yard work), and held that “the employer’s obligation was limited to

  providing services that relieved the symptoms of the injury and

  which provided for the claimant’s direct physical needs.” 892 P.2d

  at 445. The division ultimately concluded that “the stair glider

  provide[d] no therapeutic benefit relative to [the claimant’s]

  disabling injury,” nor was it “necessary for access to health or

  medical necessities.” Id. at 446.

¶ 27   The Bogue division relied on Cheyenne in concluding that,

  under the facts before it, a wheelchair-accessible van wasn’t a

  compensable medical “apparatus” or benefit. Bogue, 931 P.2d at

  478. The claimant had suffered a work-related accident that

  rendered him an incomplete quadriplegic. Following the Cheyenne

  division’s lead, the Bogue division held that for a particular

  apparatus to be a statutory medical benefit, “it must be a medical


                                      12
  apparatus that is reasonably necessary for treatment of the injury

  or that provides therapeutic relief from the effects of the injury.” Id.

  And based on this reasoning, the division concluded that the

  requested van wasn’t a medical aid reasonably necessary for

  treating the claimant’s injury because the van wouldn’t help care

  for or remedy the claimant’s quadriplegia, nor would it provide

  therapeutic medical relief from the injury’s effects or symptoms. Id.

  at 479.

¶ 28   We likewise conclude that the conservator’s services provided

  by her exercising her powers “granted in . . . § 15-14-425” for Mr.

  Nanez’s benefit to assist him with his workers’ compensation claim

  and with handling his finances won’t help care for or remedy Mr.

  Nanez’s cognitive deficiencies caused by his traumatic brain injury.

  As the ALJ found, “ensuring that [Mr. Nanez] properly handles his

  finances does not cure or relieve [him] from the effects of the

  industrial injury”; in other words, Mr. Nanez’s “physical condition

  remains the same, although his financial situation may improve.”

¶ 29   The ALJ’s finding and our conclusion are supported by

  substantial record evidence — namely, an opinion letter from Dr.

  Macaulay, Dr. Macaulay’s MMI report, and Dr. Macaulay’s


                                     13
  testimony at the hearing. First, in the letter, Dr. Macaulay said

  that he and Mr. Nanez’s psychiatrist and psychologist agree that

  Mr. Nanez doesn’t have the ability to adequately supervise

  conventional functions of daily life, and “to that end,” they

  recommended “both a guardian and a conservator to provide him

  with adequate management in his activities of daily living.” Second,

  in his MMI report, Dr. Macaulay said that “Mr. Nanez has

  significant need for supervision,” and he needs “someone to oversee

  his planning, use of financial resources and protect him from other

  individuals and facilitate interactions.” Finally, Dr. Macaulay

  testified at the hearing that because of Mr. Nanez’s brain injury, he

  requires assistance with everyday tasks such as taking medication,

  following physicians’ instructions, navigating around town, grocery

  shopping, banking, and managing his money.

¶ 30   But “compensation is not awarded . . . if the only services

  being rendered to the claimant are ordinary household services.”

  Edward Kraemer & Sons, 852 P.2d at 1288; see also ABC Disposal

  Servs., 809 P.2d at 1073 (holding that snowblower wasn’t

  prescribed as medical aid to cure or relieve injury’s symptoms, but

  to provide easier method of performing a household chore).


                                    14
¶ 31   Dr. Macaulay didn’t say that the conservator’s services in

  managing Mr. Nanez’s finances were necessary for treating Mr.

  Nanez’s brain injury or that such services would provide

  therapeutic relief from the injury’s effects. Instead, he said that the

  conservator’s services would act as a “peripheral brain” in the same

  manner that a seeing-eye dog “serves as peripheral eyesight,” and

  that Mr. Nanez “needs help in guiding him in what he should be

  doing.” Dr. Macaulay also described what he would want the

  conservator to do as to Mr. Nanez’s medical treatment and keeping

  him safe: “In regard to his medical treatment, I would like any

  comments or thoughts . . . [,] but the management of the medical is

  going to be mine and the management of the financial is going to be

  [hers].” And finally, Dr. Macauley testified that “at this point, we’re

  not going to improve [Mr. Nanez’s] function.”

¶ 32   Based on this substantial record evidence, we conclude that

  the conservator’s services don’t help care for or remedy Mr. Nanez’s

  traumatic brain injury or his resulting cognitive disabilities. Nor do

  her services provide Mr. Nanez therapeutic medical relief from his

  injury’s effects or symptoms. So we reject Mr. Nanez’s contention

  that employer is statutorily liable to pay for the conservator’s


                                    15
  services. We also reject his contention that, as to the conservator’s

  services, the ALJ abused his discretion by disregarding the

  undisputed evidence that his injuries affect his ability to carry out

  daily tasks. As indicated above, the ALJ’s finding that although the

  conservator’s services assist Mr. Nanez in improving his financial

  situation, his physical condition remains the same, is supported by

  substantial record evidence. See § 8-43-308.

                   2.    Claim for Guardian’s Services

¶ 33   The ALJ found that Mr. Nanez “failed to establish that the

  duties of a guardian in managing [his] treatment and ongoing care

  are reasonable and necessary in this case.” Mr. Nanez contends

  that substantial evidence, without any contrary evidence, supports

  a finding that the guardian’s services are reasonable and necessary.

  We disagree that no contrary evidence supported the ALJ’s finding.

¶ 34   Determining whether services are either medically necessary

  to treat a claimant’s injuries or incidental to obtaining such

  treatment presents a factual question. Bellone, 940 P.2d at 1117.

  We must uphold an ALJ’s resolution of a factual question that is

  supported by substantial evidence. Id. at 1117-18. “Substantial

  evidence is that which is probative, credible, and competent, such


                                    16
  that it warrants a reasonable belief in the existence of a particular

  fact without regard to contradictory testimony or inference.” City of

  Loveland Police Dep’t v. Indus. Claim Appeals Office, 141 P.3d 943,

  950 (Colo. App. 2006).

¶ 35   The ALJ acknowledged Mr. Nanez’s argument that the

  guardian’s services allow him to schedule and attend medical

  appointments. But he found that the same type of service could be

  provided by a less restrictive measure. The ALJ based his finding

  on extensive medical records documenting Mr. Nanez’s long history

  of medical treatment prior to the guardian being appointed. And he

  found that although Dr. Macaulay testified to some significant

  doubts about Mr. Nanez’s judgment as to his medical care,

  including taking medications, Mr. Nanez’s medical records didn’t

  document those issues as having significantly affected his ability to

  receive appropriate medical treatment. The ALJ also found that

  employer may be able to provide the same services as a guardian in

  managing Mr. Nanez’s treatment and ongoing care by using a nurse

  case manager to schedule his medical appointments and remind

  him of upcoming appointments.




                                    17
¶ 36   As we read these findings, they rest on the premise that a

  nurse case manager can provide the services Mr. Nanez needs in

  managing his treatment and ongoing care for his work-related

  injury. We conclude that these findings are supported by

  substantial record evidence. Specifically, the record shows that a

  nurse case manager assisted in Mr. Nanez’s care for approximately

  seven months. Her twenty-two pages of detailed medical review

  notes for that period show that, among other things, she

  maintained contact with Mr. Nanez’s medical providers to keep

  updated on his progress, facilitated treatment recommendations

  and Mr. Nanez’s compliance with those recommendations,

  monitored his medications and complaints for possible medical

  needs, and on at least one occasion attended a medical

  appointment with him. We have found nothing in the record, and

  Mr. Nanez hasn’t pointed us to anything, indicating that the type of

  services provided by the nurse case manager were insufficient to

  manage Mr. Nanez’s medical treatment and ongoing care. And Mr.

  Nanez concedes in his opening brief that “some of the [g]uardian’s

  duties resemble services that could theoretically be provided by

  Pinnacol and/or a [nurse case manager],” and that Pinnacol


                                   18
  assigned another nurse case manager to Mr. Nanez’s case after the

  hearing. So we conclude that substantial record evidence supports

  the ALJ’s finding that a nurse case manager may be able to provide

  the same services as a guardian would in managing Mr. Nanez’s

  treatment and ongoing care.

¶ 37   Still, Mr. Nanez argues that the guardian complements the

  nurse case manager by providing fiduciary services and the “sort of

  hand holding” his brain injury requires. But, again, the ALJ found,

  based on the record of Mr. Nanez’s long medical history, that these

  issues hadn’t affected Mr. Nanez’s receiving appropriate medical

  treatment. Again, our review of the record doesn’t show otherwise

  and Mr. Nanez hasn’t pointed us to anything in the record showing

  otherwise.

¶ 38   We therefore conclude that the ALJ’s factual findings are

  supported by substantial evidence, and we affirm the Panel’s

  determination that Mr. Nanez failed to establish that the services of

  the guardian are reasonable and necessary in this case.

¶ 39   Finally, we note that “[t]he purpose in requiring an employer to

  provide medical benefits under the Act is to allow an injured worker

  to reach maximum medical improvement and maintain that status.”


                                   19
  Bogue, 931 P.2d at 480 (citing Grover v. Indus. Comm’n, 759 P.2d
705 (Colo. 1988)). But, as with the wheelchair-accessible van in

  Bogue, the conservator’s and the guardian’s services here weren’t

  prescribed as medical treatment to cure Mr. Nanez’s traumatic

  brain injury or relieve him from its medical effects. Instead, these

  services were prescribed as a way of helping Mr. Nanez deal with

  everyday tasks of daily life. “While these are certainly salutary

  goals, they are beyond the intent of § 8-42-101(1)(a).” Id. And

  whether the services necessary to meet these salutary goals should

  be compensable under the statute is an intrinsically legislative

  decision that we must avoid making. Town of Telluride v. Lot

  Thirty-Four Venture, L.L.C., 3 P.3d 30, 38 (Colo. 2000) (it’s not up to

  a court to make or weigh policy).

                     III.   Requested AWW Increase

¶ 40   Mr. Nanez contends that the Panel erred in affirming the ALJ’s

  denial of an increase to his AWW. We affirm this portion of the

  Panel’s order.

¶ 41   The ALJ found that Mr. Nanez’s request to increase his AWW

  based on his intent to earn a master plumber certification “would

  require too much speculation as to what Mr. Nanez would have


                                      20
  done if not for the work injury.” Mr. Nanez argues that because the

  uncontroverted evidence established that he had “career

  aspirations,” “plans . . . to continue in commercial plumbing,” and

  “expectations” of obtaining his plumbers’ license, his future AWW

  wasn’t speculative but instead showed a demonstrated intent to

  pursue master plumber certification. Indeed, he argues, the

  evidence showed that his income was likely to increase. He argues

  that it would be “manifestly unjust” to freeze his wages at the

  amount he was earning when he was injured given that he

  potentially could have earned much more. So, he reasons, the ALJ

  should have acted under his discretionary authority to adopt a

  more equitable AWW.

¶ 42   We aren’t persuaded. We agree with the ALJ and the Panel

  that “expectations,” “a plan,” and “career aspirations” don’t

  constitute sufficient concrete steps toward Mr. Nanez’s goal of

  becoming a master plumber to support an increase in AWW.

  Because any number of unforeseen barriers could have inhibited

  Mr. Nanez’s intent to become a master plumber, we perceive no

  abuse of discretion in the ALJ’s finding that Mr. Nanez’s future

  earnings were too speculative to warrant increasing his AWW.


                                    21
¶ 43   Under the Act, an ALJ “may compute the average weekly wage

  of [an] employee in such other manner and by such other method

  as will, in the opinion of the director based upon the facts

  presented, fairly determine such employee’s average weekly wage.”

  § 8-42-102(3), C.R.S. 2018. This provision grants an ALJ wide

  discretion to determine a claimant’s AWW. Because the

  determination is discretionary, we won’t set it aside absent a

  showing that the ALJ abused his discretion. “Because the authority

  to select an alternative method for computing the average weekly

  wage is discretionary, we may not interfere with the ALJ’s order

  unless it is beyond the bounds of reason, that is, where it is

  unsupported by the evidence or contrary to law.” Pizza Hut v.

  Indus. Claim Appeals Office, 18 P.3d 867, 869 (Colo. App. 2001).

            [T]he claimant’s average weekly wage is to be
            calculated “in such other manner and by such
            other method as will, in the opinion of the [ALJ]”
            fairly compensate a claimant. The method of
            calculation to be used in the ultimate
            determination of the claimant’s award then . . .
            is to be left in the first instance to the ALJ.
            Put simply, the ALJ should be allowed to
            employ the discretion accorded him or her . . .
            before a court expropriates that discretion by
            ordering a specific compensation award to the
            claimant.



                                    22
  Coates, Reid & Waldron v. Vigil, 856 P.2d 850, 857-58 (Colo. 1993)

  (citation omitted).

¶ 44   The ALJ found that Mr. Nanez’s professed plan to earn his

  master plumber certification was simply that — a plan with no

  concrete steps taken toward its execution. Distinguishing the facts

  before him from those in Pizza Hut, the ALJ noted that unlike Mr.

  Nanez, the injured worker in Pizza Hut had completed his degree

  and begun a job in his field of choice. See 18 P.3d at 868. Mr.

  Nanez, by contrast, hadn’t yet enrolled in classes to become a

  master plumber when he was injured. Thus, although Mr. Nanez

  testified that he had hoped to become a master plumber and own

  his own plumbing business, those goals were merely aspirational at

  the time of his accident. We can’t say that the ALJ abused his

  discretion in deciding that Mr. Nanez’s potential future wages were

  too speculative to warrant increasing his AWW.

¶ 45   Because the ALJ’s decision declining to increase Mr. Nanez’s

  AWW is supported by substantial record evidence, the Panel

  properly affirmed it. See Coates, Reid & Waldron, 856 P.2d at

  857-58; Pizza Hut, 18 P.3d at 869.




                                   23
                            IV.   Conclusion

¶ 46   The Panel’s final order is affirmed.

       JUDGE J. JONES and JUDGE VOGT concur.




                                    24